Citation Nr: 0916894	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to April 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine.  Jurisdiction over the claims folder 
subsequently was returned to the RO in Providence, Rhode 
Island.


REMAND

The Veteran seeks to reopen previously denied claims of 
entitlement to service connection for bilateral pes planus 
and back disability.  Service connection for bilateral pes 
planus was first denied by the RO in an April 1968 rating 
decision.  The Veteran subsequently sought to reopen the 
claim, but the RO declined to reopen it in July 1974 after it 
determined that new and material evidence had not been 
received.  Service connection for back disability was denied 
by the Board in August 1976 after it determined that the 
Veteran's current back disability was initially manifested 
many years after service and was not related to his in-
service treatment for contusion to the muscles of the back.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, because the terms "new" and "material" in a new and 
material evidence claim have specific and technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary in most 
cases for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The Court 
further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

Here, a March 2005 letter generally defined the terms "new" 
and "material" and informed the Veteran that new and 
material evidence was needed to reopen his claims.  The 
letter also informed him that his claims previously were 
denied because he did not submit new and material evidence 
and that the evidence necessary to reopen the claims "must 
relate to this fact."

The Board has determined that this letter does not satisfy 
the requirements set forth in Kent.  It provides an incorrect 
explanation of the basis for the previous denial of the claim 
for service connection for back disability.  It also fails to 
adequately describe the type of evidence that would be 
necessary to reopen the claim for service connection for pes 
planus.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided the 
notice specified by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  If additional evidence is received, 
the RO or the AMC should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

